Citation Nr: 1612324	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, anxiety disorder, and panic disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depressive disorder, anxiety disorder, and panic disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 20 percent for residuals from a left shoulder injury with posterior humerus head dislocation (left shoulder disability).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from December 1986 to June 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a January 2016 letter, the Veteran reported that he has lost time from work due to his service-connected disabilities.  The Veteran has not filed a claim for individual unemployability as a result of service-connected disabilities (TDIU), and he has not suggested that he is unable to obtain or maintain substantially gainful employment as a result of any or all of his service connected disabilities.  To the extent, the Veteran believes that his service-connected disabilities prevent him from working, he can file a TDIU claim with the RO.

The issue of entitlement to a rating in excess of 20 percent for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1995 rating decision, the Veteran's claim for service connection for an acquired psychiatric disability was denied as the evidence failed to show that his psychiatric disability was due to his service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
 2.  The evidence received since the August 1995 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's acquired psychiatric disability is due to his active naval service and his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1103 (1995).
 
2.  New and material evidence has been received since the August 1995 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopened Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for an acquired psychiatric disability was denied in August 1995.  The Veteran did not appeal the August 1995 decision, nor did he submit any new and material evidence within a year of the August 1995 rating decision.  See 38 C.F.R. §3.156(b).  The August 1995 decision thereby became final.

At the time of the August 1995 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), VA medical evidence, and private medical evidence.  The Veteran's claim was denied because the evidence of record failed to establish that an acquired psychiatric disability was secondary to a service-connected disability.

Evidence received since the August 1995 rating decision includes new VA medical evidence and private medical evidence, including opinion evidence which links the Veteran's  acquired psychiatric disability to both his military service and to a service-connected disability.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).
Service Connection

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's treatment records show that he has been diagnosed with a number of acquired psychiatric disabilities, including depressive disorder and panic disorder with agoraphobia.

In April 2011, Dr. David G. Fuller, M.D., the Veteran's family physician, reported that he had treated the Veteran since January 2005 and that the Veteran was diagnosed with anxiety disorder and depressive disorder.  Dr. Fuller opined that the Veteran's acquired psychiatric disabilities were more likely than not caused by stressors that occurred during his active naval service and were also secondary to pain from his service-connected disabilities.

In October 2011, a VA examiner interviewed the Veteran, reviewed the claims file, and conducted an examination.  The Veteran reported stress events related to his naval service.  The examiner diagnosed the Veteran with anxiety disorder and opined that his anxiety was at least as likely as not related to his naval service.

While the Veteran's treatment records show that PTSD needed to be ruled out, he has never been formally diagnosed with PTSD.  While Dr. Fuller noted that the Veteran was previously confirmed with a diagnosis of PTSD, treatment records do not contain a diagnosis of PTSD.  In addition, May 2011 VA examiner reported that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria for PTSD.  Furthermore, the August 2014 VA examiner reported that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) criteria for PTSD.  Therefore, the Veteran does not have a current diagnosis of PTSD.  As such, service-connection for PTSD is not warranted.

As described, the criteria for service connection for an acquired psychiatric disability have been met as multiple medical opinions link an acquired psychiatric disability to the Veteran's military service and the Veteran's claim is therefore granted.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection an acquired psychiatric disability is reopened.  To that extent only, the appeal is granted.

Service connection for an acquired psychiatric disability, other than PTSD, is granted.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran was provided with a VA examination in March 2015.  The examiner noted that the Veteran had left shoulder flexion to 90 degrees, abduction to 120 degrees, external rotation to 45 degrees, and internal rotation to 45 degrees.  However, the VA examiner checked a box suggesting that the Veteran had left shoulder ankylosis in abduction between favorable and unfavorable (intermediate ankylosis).

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

The VA examination showed that the Veteran retained range of motion in the left shoulder, inferring that he did not have ankylosis.  However, the VA examiner indicated that the Veteran had intermediate ankylosis without explanation.  As such, clarification is needed from the VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the VA examination in March 2015 and ask her to clarify her findings regarding the Veteran's left shoulder range of motion and the finding of intermediate ankylosis.  The examiner should explain why she believes that the Veteran has intermediate ankylosis in his left shoulder, or whether such a notation was in error.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


